UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7080



FRANCISCO BRYAN,

                                              Plaintiff - Appellant,

          versus


ROBESON COUNTY DETENTION CENTER; JERRY MOODY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-953-5-CT-H)


Submitted:   October 31, 1997             Decided:   January 15, 1998


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Bryan, Appellant Pro Se. R. Anthony Hartsoe, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Bryan v. Robeson County
Detention Ctr., No. CA-94-953-5-CT-H (E.D.N.C. July 24, 1997). The

Appellees’ motion to strike Appellant's brief is denied.We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2